                 Case 5:18-cv-01633-BLF Document 46 Filed 01/31/20 Page 1 of 4




 1 RICHARD E. ZUCKERMAN
   Principal Deputy Assistant Attorney General
 2
   AMY MATCHISON (CABN 217022)
 3 Trial Attorney
   United States Department of Justice, Tax Division
 4 P.O. Box 683, Ben Franklin Station
   Washington, D.C. 20044
 5 Telephone: (202) 307-6422
   Fax:           (202) 307-0054
 6 E-mail: Amy.T.Matchison@usdoj.gov
             Western.Taxcivil@usdoj.gov
 7
   DAVID L. ANDERSON
 8 United States Attorney
   450 Golden Gate Avenue, 11th Floor
 9 San Francisco, California 94102

10 Attorneys for United States of America

11                              UNITED STATES DISTRICT COURT FOR THE
                                  NORTHERN DISTRICT OF CALIFORNIA
12

13 UNITED STATES OF AMERICA,                )               Case No. 5:18-cv-01633-BLF-SVK
                                            )
14            Petitioner,                   )               STIPULATION AND [PROPOSED]
                                            )               ORDER TO CONTINUE FEBRUARY
15            v.                            )               27, 2020 DISCOVERY HEARING
                                            )
16   FRANCIS BURGA; FRANCIS BURGA AS        )
     THE ADMINISTRATOR OF THE ESTATE )
17   OF MARGELUS BURGA; and                 )
     RUSSELL MANSKY,                         )
18                                          )
                                            )
19            Respondents.                  )
     _______________________________________)
20
            Petitioner United States of America, respondents Francis Burga (in her individual capacity and as
21
     the Administrator of the Estate of Margelus Burga) and Russell Mansky, through their respective
22
     undersigned counsel of record, stipulate as follows and respectfully request an order pursuant to this
23
     stipulation for a continuance of the discovery hearing date currently set for February 27, 2020.
24
            1.      The United States filed its Petition to Enforce Internal Revenue Summonses on March
25
     15, 2018 (“Petition to Enforce Summons”). (Docket No. 1).
26
            2.      On June 5, 2018, the Court ordered the Petition to Enforce granted and enforced the six
27
     Internal Revenue Service summonses at issue. The Court further ordered that respondents had to provide
28

     STIPULATION AND [PROPOSED] ORDER
     Case No. 5:18-cv-01633-BLF-SVK                   1
                Case 5:18-cv-01633-BLF Document 46 Filed 01/31/20 Page 2 of 4




 1 the United States with revised privilege logs and give testimony as to their efforts to comply with the

 2 summonses. (Docket No. 19).

 3         3.      Respondents provided the United States with revised privilege logs and provided

 4 testimony. (Docket No. 21). Efforts at compliance remain underway. (Docket No. 27).

 5         4.      On May 16, 2019, the United States filed its brief challenging some of respondents’

 6 claims of privilege. (Docket No. 26). That matter was set for hearing before Judge Beth Labson

 7 Freeman on November 7, 2019.

 8         5.      On May 17, 2019, the Court referred the privilege matter to Magistrate Judge Susan van

 9 Keulen and vacated the November 7, 2019 hearing.

10         6.      On July 30, 2019, the Court conducted a discovery hearing and heard the United States’

11 challenges to respondents’ claims of privilege. (Docket No. 35).

12         7.       On August 16, 2019, the Court issued its Order adjudicating some of the United States’

13 challenges to respondents’ claims of privilege and also ordering the parties to a special master for an in

14 camera review of the remaining documents for which respondents claimed privilege. (Docket No. 37).

15         8.      On December 18, 2019, the Court appointed Edward W. Swanson as the special master

16 and set various deadlines related to his review of the claimed privileged material. (Docket No. 44). In

17 its Order, the Court also set a discovery hearing for February 27, 2020, at 10:00 a.m. (Id.).

18         9.      Due to a scheduling conflict with government counsel’s calendar, the parties seek to

19 continue the hearing currently set for February 27, 2020, at 10:00 a.m. to March 3, 2020, at 10:00 a.m.

20         10.     This is the parties’ first stipulation for a continuance of this hearing.

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER
     Case No. 5:18-cv-01633-BLF-SVK                   2
             Case 5:18-cv-01633-BLF Document 46 Filed 01/31/20 Page 3 of 4




 1         Dated this 31st day of January, 2020
                                                      RICHARD E. ZUCKERMAN
 2                                                    Principal Deputy Assistant Attorney General
 3
                                                      /s/ Amy Matchison
 4                                                    AMY MATCHISON (CA SBN 217022)
                                                      Trial Attorney, Tax Division
 5                                                    United States Department of Justice

 6
           Dated this 31st day of January, 2020
 7                                                    SIDEMAN & BANCROFT LLP
 8
                                                      By:    /s/ Jay R. Weill
 9                                                           Jay R. Weill
                                                             Steven M. Katz
10                                                           Emily J. Kingston
                                                             Travis W. Thompson
11                                                           Attorneys for FRANCIS BURGA;
                                                             FRANCIS BURGA AS THE
12                                                           ADMINISTRATOR OF THE ESTATE OF
                                                             MARGELUS BURGA
13
           Dated this 31st day of January, 2020
14                                                    WOOD ROBBINS, LLP
15

16                                                    By:    /s/ Denise Mejlszenkier
                                                             Denise Mejlszenkier
17                                                           Attorneys for Respondent RUSSELL
                                                             MANSKY
18

19         IT IS SO ORDERED.
20
                                        Dated this __ day of January, 2020
21

22
                                        __________________________
23                                      SUSAN VAN KEULEN
24                                      UNITED STATES MAGISTRATE JUDGE

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER
     Case No. 5:18-cv-01633-BLF-SVK               3
             Case 5:18-cv-01633-BLF Document 46 Filed 01/31/20 Page 4 of 4




 1                                           ECF CERTIFICATION

 2             Pursuant to Local Rule 5-1(i)(3), I hereby attest that I obtained concurrence in the filing of

 3 this document from the signatories indicated by the conformed signatures (/s/) of Jay R. Weill and

 4 Denise Mejlszenkier.

 5
                                                         /s/ Amy Matchison
 6                                                       AMY MATCHISON
                                                         Trial Attorney, Tax Division
 7
                                                         U.S. Department of Justice
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER
     Case No. 5:18-cv-01633-BLF-SVK                  4
